Order filed November 1, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00899-CV
                                    ____________

                     MATTHEW T. DEARMOND, III, Appellant

                                            V.

              TEXAS DOW EMPLOYEES CREDIT UNION, Appellee


          On Appeal from the County Court at Law # 4 and Probate Court
                             Brazoria County, Texas
                        Trial Court Cause No. CI0048400


                                       ORDER

       The notice of appeal in this case was filed September 26, 2012. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the clerk of
this court on or before November 16, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM